NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 05a0532n.06
                              Filed: June 22, 2005

                                              No. 04-5794

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


In re: Horizon Natural Resources Company,
        Debtor.


MASSEY ENERGY                 COAL       SALES       )
COMPANY, INC.,                                       )
                                                     )
        Appellant,                                   )
                                                     )
                                                     )
v.                                                   )    ON APPEAL FROM THE UNITED
                                                     )    STATES DISTRICT COURT FOR THE
HORIZON NATURAL RESOURCES                            )    EASTERN DISTRICT OF KENTUCKY
COMPANY and CAROLINA POWER AND                       )
LIGHT COMPANY,                                       )
                                                     )
        Appellees.                                   )




        Before: KEITH and DAUGHTREY, Circuit Judges, and LAWSON,* District Judge.


        PER CURIAM. The debtor, Horizon Natural Resources Company, entered into

various contracts with Carolina Power and Light Company to provide the energy producer

with coal. In order to fulfill its obligations under those agreements, Horizon not only mined

its own natural resources, but also contracted with Massey Energy Coal Company to

purchase 1.5 million tons of coal from that business entity. Included in Horizon’s contract

        *
        The Hon. David M. Lawson, United States District Judge for the Eastern District of Michigan, sitting
by designation.
No. 04-5794
Massey Energy Coal v. Horizon Natural Resources

with Massey was a provision that the “Agreement shall terminate automatically upon the

termination, for any reason, of [Horizon’s] supply agreement with CP&L . . . .”


       Horizon eventually filed for bankruptcy protection under the provisions of Chapter

11 of the Bankruptcy Code. In the course of the ensuing proceedings, it filed a motion with

the court to authorize the debtor to assume or reject the various contracts to which both

Horizon and Carolina Power and Light were parties.         Horizon further requested an

expedited hearing on the matter. That hearing was conducted in August 2003, at which

time the bankruptcy court approved Horizon’s rejection of one contract with Carolina Power

and Light (the Franklin Contract), the assumption of another of the debtor’s amended

contracts with the power company (the Marrowbone Contract), and the assumption of

Horizon’s contract with Massey for the sale of coal to the debtor (the Massey Contract).


       Before the bankruptcy court and the district court, Massey argued that the rejection

of the Franklin Contract automatically terminated the Massey Contract because it ended

Horizon’s “supply agreement with CP&L.” Massey further contended that its due process

rights were violated when the bankruptcy court held the expedited hearing without allowing

Massey sufficient time for discovery to determine whether the Massey Contract was indeed

terminated by Horizon’s other contractual dealings.


       Both courts concluded, however, that, despite the debtor’s rejection of the Franklin

Contract, Horizon remained obligated to provide coal to Carolina Power and Light pursuant

to the amended Marrowbone Contract.           Moreover, because Horizon’s contractual

                                           -2-
No. 04-5794
Massey Energy Coal v. Horizon Natural Resources

responsibilities under the Massey Contract remained unchanged, Massey’s economic

position was in no way affected by those other contracts to which Massey was not even a

party.


         Before this court, Massey again raises the allegations of error argued to the

bankruptcy court and to the district court. After examining the record on appeal and the

briefs of the parties, we conclude that the district court correctly analyzed and decided the

issues before it on appeal from the bankruptcy court. As the reasons underlying the district

court ruling have been adequately articulated, the issuance of a full written opinion by this

court would be duplicative and would serve no useful purpose. Accordingly, we AFFIRM

the judgment of the bankruptcy court upon the reasoning set out by the district court in its

Memorandum Opinion filed on June 1, 2004.




                                            -3-